Citation Nr: 0414350	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  00-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service from December 1965 to 
December 1970, including a period of service in Vietnam. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 1999, a 
statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  Although the 
veteran's notice of disagreement also initiated an appeal 
from a denial of service connection in the same February 1999 
rating decision, his substantive appeal only addressed the 
PTSD issue.  Therefore, the issue of service connection for 
malaria is not in appellate status.  

In February 2000, the veteran testified at a personal hearing 
at the RO.  The veteran failed to report for a November 2000 
personal hearing at the RO.  In August 2003 the veteran 
testified at a Board hearing at an RO.  

During the course of this appeal the veteran submitted 
additional claims.  The RO in an August 2003 rating decision 
denied the veteran's service connection claims for 
bronchiectasis, headaches, tinnitus, arthritis of hands, 
feet, legs and back, diabetes mellitus, left kidney and 
bladder disorder, acid reflux, bilateral hearing loss and 
psychosis.  The veteran has not submitted a notice of 
disagreement regarding these claims and thus they are not 
currently in appellate status.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran served in Vietnam from 
February 1968 to February 1969.  The RO did contact the U.S. 
Armed Services Center for Unit Records Research (CURR) to 
verify the veteran's stressors in service; however, although 
the claims file shows a February 2000 acknowledgement of the 
request, it does not appear that a final response from CURR 
was received.  The veteran has reported a number of events 
which he believes were stressors, including several incidents 
which he testified to at the August 2003 Board hearing.  
Appropriate action to attempt to verify the claimed stressors 
is necessary before the Board may properly proceed with 
appellate review. 

It also appears that there are differences of medical opinion 
as to whether the veteran actually suffers from PTSD.  A 
private clinical psychologist in October 1999 diagnosed the 
veteran with PTSD.  VA examinations dated May 2000 and 
February 2002 showed that the veteran had symptoms of PTSD, 
but did not diagnose the veteran with PTSD.  During a May 
2002 VA examination the examiner opined that there had been 
enough evidence to diagnose the veteran with PTSD during the 
May 2000 examination and found the veteran has moderate and 
chronic PTSD.  If the RO's action results in verification of 
any claimed stressor(s), then an appropriate VA PTSD will be 
necessary to ascertain if the veteran does in fact suffer 
from PTSD and, if so, whether it is related to a verified 
stressor or stressors. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  The RO should ensure that 
the appellant has been furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should review the file 
(including testimony offered at the 
August 2003 Board hearing) and compile a 
list of claimed stressors.  The list 
should then be furnished to CURR together 
with copies of the veteran's service 
records (DD Form 214 and DA Form 20) and 
request verification of the claimed 
stressors (including, but not limited to, 
the veteran's claim that he was in Bien 
Hoa during the 1968 TET Offensive and 
that he was with the 173d Airborne 
Brigade when it came under enemy fire, 
that he handled body bags, and his claim 
(presented at the August 2003 Board 
hearing) that he witnessed a serviceman 
be shot in the arm in a latrine in Onkai.    

3.  If, and only if, the veteran's in-
service stressors are verified, the 
veteran should be scheduled for a special 
VA psychiatric examination to ascertain 
whether he suffers from PTSD and, if so, 
whether it is related to a verified 
stressor.  The RO should clearly inform 
the examiner of the stressor or stressors 
which have been verified.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  A detailed rationale for 
all opinions expressed should be 
furnished. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




